 

 

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT” | -

  

for the ln
In the Matter of the Search of j
(Briefly describe the property to be searched } 3 ~ I —
or identify the person by name and address) j Case No. Z ‘ A _ yy) — / S
1028 Shady Lane Rd., Columbus, OH 43227 |
)

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attomey for the government requests the search
of the following person or property located in the Southem District of Ohio
(identify the person or describe the property to be searched and give ifs location):

See Attachment A

| find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized}:

See Attachment B

fit 36 ) Av IS (not to exceed 14 days}

YOU ARE COMMANDED to execute this warrant on or before
tht because good cause has been established.

@ in the daytime 6:00 a.m. to 10:00 p.m. Oat any time in the day or ni

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the exec on of a ie Wee an inventory

as required by law and promptly return this warrant and inventory to Ciiuh oP.
(United States Magistrate Judge)

O Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay to the person who, or whose
property, will be searched or seized (check the appropriate box} ae = STARS

O for days (not to exceed 30) 1 until, the facts justifying, the later spé fof a,

Date and time issued: Soft: IL } At 4 Hy <

City and state: Columbus, Ohio

 
 
  

 

   

f Magistrate Judge

 
 

 

AO 93 (Rey. 11/13) Scarch and Seizure Warrant (Page 2)

 

Return

 

Case No.:

22 1A-p “US

 

Date and time warrant executed: Copy of warrant and inventory left with:

A/a /} 7:05AM On Counkel ih Plain ity

 

 

Inventory made in the presence of :

Special Aneat Shaun M; acts

 

Inventory of the property taken and namelof any person(8) seized:

Sec otlached

 

Certification

 

designated judge.

Date: 0925/2;

 

] declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

L Ved

bxecuting officer's signat
Spal eins Lois Work

Printed name'and title |

 

 

 
Inventory Listing of All Items Seized at Search Warrant Site

 

 

 

 

 

 

 

 

 

 

 

 

 

Site Name: Investigation Number: Report Date:

1028 Shady Lane Rd., 100029097 1 Thursday, September 19,

Whitehall, OH 43227 Starting Date and Time: 2019

JOSE LUIS ROSALES DBA 09/19/2019 07:05 AM

LOS ROSALES Ending Date and Time:

09/19/2019 10:00 AM
Control #: 1 Evidence Box: 1
Location: Store/ Main Area Locator Code: RoomA
Found: Room A- on desk in front (charging)
Description: Seized per Warrant [Phone- s/n F1i8PQBMEG5MD
model: MG5X2LL/A
Control #: 2 Evidence Box: 1
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Front Desk
Description: Seized per Warrant Passwords written on various pieces of paper
Control #: 3 Evidence Box: 1
Location: Store/ Main Area Locator Code: RoomA
Found: Room A- Front Desk
Description: Seized per Warrant Deposit slips- 5/3 Bank. Some with Los Rosales customer
receipts
Control #: 4 Evidence Box: 1
Location: Store/ Main Area LocatorCode: RoomA
Found: Room A- Front Desks
Description: Seized per Warrant Girosol Receipts
Control #: 5 Evidence Box: 1
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Front Desks
Description: Seized per Warrant Jose Luis Rosales LLC- Member Book
Other Contacts

Control #: 6 Evidence Box: 1
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Front Desks
Description: Seizedper Warrant Ledger- Notebook
Control #: T Evidence Box: 1
Location: Store/ Main Area Locator Code: RoomA
Found: Room A- Front Desks
Description: Seized per Warrant Receipts- Ria

 

Page 1 of 6
 

Control #:

8 Evidence Box:

 

 

 

 

 

 

 

 

 

 

 

 

Location: Store/ Main Area Locator Code: Room A
Found: Room A- Front Desks
Description: Seized per Warrant Omnex- Documents

Training Acknowedgment (Compliance)
Control #: 9 Evidence Box: 2
Location: Store/f Main Area Locator Code: RoomA
Found: Room A- Front Desk (on top)
Description: Seized per Warrant HP laptop (Property of Girosol)

-model: 584048-001

-sin: CNU1492SB9

-w/ power cord
Control #: 10 Evidence Box: 2
Location: Store/ Main Area Locator Code: RoomA
Found: Room A- Front Desks
Description: Seized per Warrant Checkbooks

3rd Party Checks
Control #: 11 Evidence Box: 2
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Front Desk
Description: Seized per Warrant Dell Computer- Optiplex 755

S/N: FVPS5H1

Model: DCOCY

wi power cord
Control] #: 12 Evidence Box: 3
Location: Store/ Main Area Locator Code: Room A
Found: Room A- On the floor
Description: Seized per Warrant MSB Receipts
Control #: 13 Evidence Box: 4
Location: Store/ Main Area LocatorCode: RoomA
Found: Room A- Filing Cabinet
Description: Seized per Warrant MSB Receipts- Box tof 4
Control #: 14 Evidence Box: 5
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Filing Cabinet
Description: Seized per Warrant MSB Receipts- Box 2 of 4

 

Page 2 of 6
Control #:

 

 

15 Evidence Box: 6

 

 

 

 

 

 

 

 

 

 

 

 

Location: Store/ Main Area Locator Code: RoomA
Found: Room A- Filing Cabinet
Description: Seized per Warrant MSB Receipts 3 of 4
Control #: 16 Evidence Box: 7
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Filing Cabinet
Description: Seized per Warrant MSB Receipts- Box 4 of 4
Control #: 17 Evidence Box: &
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Floor
Description: Seized per Warrant MSB Receipts
Control #: 18 Evidence Box: 9
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Front Desk
Description: Seized per Warrant Brinks customer receipt books
Control #: 19 Evidence Box: 9
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Front Desks
Description: Seized per Warrant 5/3 Transaction slips
currency wrappers
disk labeled "Fotos"
Control #: 20 Evidence Box: 9
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Filing Cabinet
Description: Seized per Warrant Passport- Teodoro Francisco Rocha Sondoval
Passport- Manuel Ramirez Mosqueda
Passport- Jose Luis Avila Reynoso
Control #: 21 Evidence Box: 9
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Filing Cabinets
Description: Seizedper Warrant Checkiree Receipis

Business receipts/ invoices

Page 3 of 6
 

 

 

 

 

 

 

 

 

 

 

Control #: 22 Evidence Box: 9
Location: Store/ Main Area Locator Code: RoomA
Found: Room A- Filing Cart
Description: Seized per Warrant -Omnex- Compliance Docs

-Groupex- AntiOML guide

-"Cheques"- blue binder

-Deposit Books

-Receipts (cash)- cell phone purchases/ pmts
Control #: 23 Evidence Box: 9
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Dresser Drawer
Description: Seized per Warrant  -pictures

-MSB receipts

Jedgers
Control #: 24 Evidence Box: 10
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Behind Counter
Description: Seized per Warrant MSB Receipts
Contro] #: 25 Evidence Box: 10
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Behind Counter
Description: Seized per Warrant MSB receipts
Control #: 26 Evidence Box: 10
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Shredder
Description: Seized per Warrant Shredder Contents
Control #: 27 Evidence Box: 10
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Filing Cart
Description: Seized per Warrant Omnex- Cash ledgers

5/3 deposit slips
Reymesa- Receipt Trans
"Cheques de Trans Fast"- folder

Page 4 of 6
 

Control #: 28 Evidence Box: 10
Location: Store/ Main Area LocatorCode: RoomA
Found: Room A- Filing Cart
Description: Seized per Warrant Ria- Receipts

Reycer- Receipts

Girosol- Receipts

MoneyGram- Receipts

5/3 Deposit slips

U.S. Bank- Deposit slips

Key Bank- Deposit slips

 

 

 

 

 

 

 

 

 

 

Control #: 29 Evidence Box: 11
Location: Store/ Main Area Locator Code: Room A
Found: Small Filing Cabinet
Description: Seized per Warrant Video Cassettes

Photos
Control #: 30 Evidence Box: 11
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Small filing cabinet
Description: Seized per Warant Bank Recs

Tax Recs

MSB Recs

List (handwritten)
Control #: 31 Evidence Box: 11
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Smal Filing Cabinet
Description: Seized per Warrant Handwritten List
Control #: 32 Evidence Box: 11
Location: Store/ Main Area Locator Code: Room A
Found: Room A- Small Filing Cabinet
Description: Seized per Warrant Bank Receipts
Control #: 33 Evidence Box: 11
Location: Store/ Main Area Locator Code: RoomA
Found: Room A- Small Filing Cabinet
Description: Seized per Warnant !D Docs

Passport

Vehicle Titles

Tax Docs

Bank Statements

 

 

Control] #: 34 Evidence Box: 11
Location: Store/ Main Area Locator Code: RoomA
Found: Room A- Small Filing Cabinet

Description: Seized per Warrant Money bands

Pages of 6
 

Evidence Box: 11

 

 

 

 

 

 

Control #: 35
Location: Storef Main Area Locator Code: Room A
Found: Room A- Smail filing Cabinet
Description: Seized per Warrant MSB Receipts
Control #: 36 Evidence Box: 12
Location: Store/ Main Area Locator Code: Room A
Found: Room A- on Filing Cabinet and Hallway Floor
Description: Seized per Warrant Money Counter- K1710LA86940

HP- MXL2101LG9
Control #: 37 Evidence Box: 13
Location: Store/ Main Area Locator Code: RoomA
Found: Room A
Description: Seized per Warrant MSB receipts

security camera recorder
Conirol #: 38 Evidence Box: 14
Location: Store/ Main Area Locator Code: Room A
Found: Room A

Description:

Seized per Warrant

MSB Receipts
Jesus Malverde Statue

 

Control #:
Location:
Found:
Description:

39
Store/ Main Area

Evidence Box: 14
Locator Code: Room A

Room A- Glass Bow Behind Counter

Seized per Warrant

SIM Cards
ledgers (on counter)

Page & of 6
 

 

1.

 

Attachment A
PROPERTY TO BE SEARCHED:

This affidavit is submitted in support of an application for search warrant(s) for
evidence of violations of the federal laws named above at the following

location(s):

a. 1028 Shady Lane Rd., Columbus, OH 43227, including the curtilage,
has been identified as the business location of JOSE LUIS ROSALES
LLC DBA LOS ROSALES (LOS ROSALES). LOS ROSALES has
conducted business from this location since approximately 2014. This
business is located in a strip mail, southeast of the intersection of E. Main
St. and Shady Lane Rd. The parking lot to the north of this strip mall is a
Shell gas station. The windows and doors of this business are almost
completely covered with advertisements.

 

 
 

 

b. 4340 East Main St., Suite A, Whitehall, OH 43213, including the
curtilage, has been identified as the business location of LOS ROSALES
2 LLC (“LOS ROSALES 2”). LOS ROSALES 2 has conducted business
from this location since approximately 2017. This business is located
inside of a building that is also used as a “Wellness Center”, northwest of
the intersection of East Main St. and Westphal Ave. The building is
marked with a white and green sign that displays the numbers “4340”. The
entrance to LOS ROSALES 2 is the western most door of the building and

faces south.

 

Attachment A-JOSE LUIS ROSALES-OCAMPO, et al. Page 2

 
 

c. 4260 Eastland Square Dr., Columbus, OH 43232, including the
curtilage, has been identified as the business location of EXPRESS
CELLULAR Y MAS LLC (EXPRESS CELLULAR). EXPRESS
CELLUAR has conducted business from this location since approximately
2013. This business is located in a strip mall southwest of the intersection
of Refugee Rd. and Hamilton Rd. 4260 is located to the north inside of the
strip mall] and is marked with a sign, red and yellow in color, which reads
“EXPRESS CELLULAR Y MAS”. The windows and doors of this
business are almost completely covered with advertisements.

 

Attachment A-JOSE LUIS ROSALES-OCAMPO, et al. Page 3

 
 

 

dg. 1805 Elaine Rd., Columbus, OH 43227, including the curtilage, has
been identified as the residence of JOSE LUIS ROSALES OCAMPO
(JOSE ROSALES). This residence is an apartment located in the Sutton
Square Townhomes apartment complex, near the intersection of Elaine
Rd. and Elaine Place North. 1805 Elaine Rd. is adjacent to 1809 Elaine
Rd. and the two residences share a common front porch.

 

Attachment A-JOSE LUIS ROSALES-OCAMP®, et al.

 
 

e. 3470 Oak Bend Bivd., Canal Winchester, OH 43110, including the
curtilage and any vehicles on the curtilage, has been identified as the
residence of THANIA ROSALES-GUADARRAMA. This residence is
located north of the intersection of Refugee Rd. and Oak Bend Blvd. 3470
is approximately the third house north of Refugee Rd., on the east side of

Oak Bend Blvd.

 

Attachment A-JOSE LUIS ROSALES-OCAMPO, et al. Page 5

 
 

 

f. 720 Preston Trails Dr., Pickerington, OH 43147, including the
curtilage and any vehicles on the curtilage, has been identified as the
residence of JOSUE GAMA-PEREZ (“JOSUE GAMA”) and DULCE
ROSALES-GUADARRAMA (“DULCE ROSALES”). This residence is
located near the intersection of Preston Trails Dr. and Lillian Dr. The
mailbox associated with this residence is unique and is designed to look

like a lighthouse.

 

Attachment A-JOSE LUIS ROSALES-OCAMPO, et al. Page 6

 
 

2013 GMC Terrain, Ohio license plate HNE-1210, red in color,

g-
registered to JOSE LUIS ROSALES-OCAMPO. The below photos are

not of the vehicle to be searched but are of vehicles similar to the vehicle

to be searched.

 

Attachment A-JOSE LUIS ROSALES-OCAMPO, et al. Page 7

a

 
 

 

h. 2017 Toyota RAV4, Ohio license plate HNN-1641, black in color,
registered to Luis Alcauter (known to be driven by THANIA
ROSALES). The below photos are not of the vehicle to be searched but
are of vehicles similar to the vehicle to be searched.

 

pa a Pt
Attachment A-JOSE LUIS ROSALES-OCAMP®, et al. Page 8
 

i. 2017 Acura MDX, Ohio license plate HHH-6056, white in color,
registered to JOSUE GAMA-PEREZ. The below photos are not of the
vehicle to be searched but are of vehicles similar to the vehicle to be

searched.

 

Page 9

Attachment A-JOSE LUIS ROSALES-OCAMPO, et al.

 
 

j. 2000 Chevrolet Express Cargo, Ohio license plate GBA-6818, white in

color, registered to Windows and Houses Cleaning Gama. The below

photos are not of the vehicle to be searc
the vehicle to be searched.

hed but are of vehicles similar to

 

Attachment A-JOSE LUIS ROSALES-OCAMPO, et al. Page 10

 
 

 

Attachment B
ITEMS TO BE SEIZED:

Records and information to be seized by the government:

1.

All records and information that constitutes fruits, evidence, and instrumentalities of
violations of 21 U.S.C. § 841 and § 846 (narcotics); any section of 18 U.S.C. § 1956
(money laundering) and/or 18 U.S.C. § 1957 (money laundering), regardless of the
format in which they are or may be stored, for the period January 1, 2013, to the present,

including:

a.

Records identifying the establishment, ownership, operation and/or control of any
limited liability corporation or other business entity including articles of organization;
correspondence with and/or submissions to/from any Secretary of State office;
applications, disposition records and/or correspondence related to the issuance or use
of Employer Identification Numbers (EIN); minutes and other official business
records; and documents identifying any registered agent(s), incorporator(s), and/or
other identified members;

All records identifying, or related to, any wire or money transfers including: records
that evidence the establishment, operation, activities, or disposition of, all business
relationships with wire transfer services, including, but not limited to, records
regarding training and certifications; all records regarding anti-money laundering
information, training, compliance, or communications; all records related to requests
for an electronic transfer or cash deposit, wiring or deposit instructions, receipts, and
correspondence, including, but not limited to, historical wire-transfer records;

All records related or referring to persons or entities in other countries and the
locations of such persons entities;

Asset ownership and/or acquisition records including contracts, invoices, receipts,
registrations, titles insurance records and/or photographs of assets including motor
vehicles, real property, boats, jewelry, precious metals and gems, and currency
(foreign, domestic, or virtual currency);

Travel records including travel directions, hotel reservations, rental car reservations,
airplane reservations, invoices, airline tickets, and itineraries;

Records related to banking or financial activity including communications and data
related to the opening, closing, use, custody and/or control of bank accounts,
alternative currency accounts (i.e. those related to Bitcoins), credit cards, and/or debit
cards including applications for accounts; approval or declination notices; credit
and/or debit card issuance notices; credit and/or debit card activations; bank
statements; welcome or account opening/closing notifications; deposit, payment,
withdrawal, or transfer orders, receipts and/or notifications; balance inquiries and/or

i

 
 

 

notices; and security notifications;

. All financial statements, accounting records and supporting source documents
relating to receipts, expenditures, general ledgers, accounts and notes receivable,
accounts and notes payable, balance sheets, income statements, statements of profit
and joss, and any other accounting records and other records and/or iedgers relating
to JOSE LUIS ROSALES LLC, DBA LOS ROSALES; LOS ROSALES 2 LLC,
EXPRESS CELLULAR Y MAS LLC, and WINDOWS AND HOUSES
CLEANING HOUSES CLEANING GAMA LLC, or any variation of these entity
names or any other entities identified through items seized pursuant to section b.

above;

. All records related to taxes to include; records of both personnel and business taxes
paid, incurred, due, or computed; on sales, purchases, and income; related to any
person or government, including federal, state, and local municipalities;

Electronic records of internet sites vistted and data accessed and/or communications
made in the course of visiting such internet sites;

Communications records and histories made through and/or from applications
(known as “Apps”); emails; texts; calls or other media contained on the electronic
devices to be searched and all attachments included in such communications;

. Contact lists and any documents reflecting names, addresses, email addresses,
telephone numbers, fax numbers and/or other contact information;

Cash in excess of $1,000;

. All items related to the ordering, manufacturing, packaging, possession, storage,
shipment, sale, and/or distribution of narcotics;

Records related to the rental or ownership of, depending on the circumstances of the
defendant, apartments and/or homes, including applications, agreements, credit
checks, payment records or receipts, correspondence from leasing offices or financial
institutions, and/or any other items related to the lease, ownership, or payment

regarding an apartment unit or home;

Records related to the rental or ownership of, depending on the circumstances of the
defendant, business space, including applications, agreements, credit checks, payment
records or receipts, correspondence from leasing offices or financial institutions,
and/or any other items related to the lease, ownership, or payment regarding any of

the defendants’ businesses;

Any items related to package mailings including shipping receipts, tracking numbers,
sender and recipient information, payment receipts, and/or any other items
referencing the shipment or receipt of packages;

 
 

q.

 

Any identification cards including driver’s licenses, ID cards, benefits cards, credit
cards, debit cards, or any other means of identification regarding the defendants;

This authorization includes the search of physical documents and electronic data
(including deleted data, remnant data and slack space), including the search of the
following: All cellular telephones, computers, software, peripherals and data storage
devices, such as SIM cards, USB drives or flash memory devices in the Subject Premises,

as described in Attachment A.

For any computer or storage medium whose seizure is otherwise authorized by this
warrant, and any computer or storage medium, including cellular phones, that contains or
in which is stored records or information that is otherwise called for by this warrant

(hereinafter, “COMPUTER’):

a.

evidence of user attribution showing who used or owned computers, cell phones, and
electronic devices at the time the things described in this warrant were created, edited,
or deleted, such as logs, phonebooks, saved usernames and passwords, documents,

and browsing history;

evidence of who used, owned, or controlled the COMPUTER at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry
entries, configuration files, saved usernames and passwords, documents, browsing
history, user profiles, email, email contacts, “chat,” instant messaging logs,

photographs, and correspondence;
evidence of software that would allow others to control the COMPUTER, such as

viruses, Trojan horses, and other forms of malicious software, as well as evidence of
the presence or absence of security software designed to detect malicious software;

evidence of the lack of such malicious software;

evidence indicating how and when the computer was accessed or used to determine
the chronological context of computer access, use, and events relating to crime under

investigation and to the computer user;

evidence indicating the computer user’s state of mind as it relates to the crime under
investigation;

evidence of the attachment to the COMPUTER of other storage devices or similar
containers for electronic evidence;

evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the COMPUTER;

evidence of the times the COMPUTER was used;

passwords, encryption keys, and other access devices that may be necessary to access
the COMPUTER;

 
 

k. documentation and manuals that may be necessary to access the COMPUTER or to
conduct a forensic examination of the COMPUTER;

1. records of or information about Intemet Protocol addresses used by the COMPUTER;

m. records of or information about the COMPUTER’s Intemet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite” web
pages, search terms that the user entered into any Internet search engine, and records

of user-typed web addresses; and

n. contextual information necessary to understand the evidence described in this
attachment.

This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this warrant in order to locate evidence, fruits,
and instrumentalities described in this warrant. The review of this electronic data may be
conducted by any government personnel assisting in the investigation, who may include,
in addition to law enforcement officers and agents, attorneys for the government, attorney
support staff, and technical experts. Pursuant to this warrant, IRS-CI and/or DEA may
deliver a complete copy of the seized or copied electronic data to the custody and control
of attorneys for the government and their support staff for their independent review.

 
